UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6300



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


PEDRO ALONSO,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (CR-00-136-1-7-F)


Submitted:   June 10, 2004                 Decided:   July 14, 2004


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Pedro Alonso, Appellant Pro Se. J. Frank Bradsher, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Pedro Alonso appeals the district court’s order denying

his Motion to Modify Condition of Fine Imposed.    We have reviewed

the record and find no reversible error.    Accordingly, we affirm

for the reasons stated by the district court.   See United States v.

Alonso, No. CR-00-136-1-7-F (E.D.N.C. Jan. 7, 2004).    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                           AFFIRMED




                              - 2 -